DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US Patent No. 9,931,425).
Re: Claim 1, Edwards discloses the claimed invention including a method of controlling a computer processing (108a, 140, 716) component of a wax heating apparatus (Col. 20, lines 59-64, heated wax) to perform operations (Col. 22, lines 66-67, computer performing operations) comprising:
determining when to activate based on one or more first parameters (Col. 24, lines 24-30, responds to a parameter);
turning on a heating element (146) based on a determination of when to activate (Col. 24, lines 24-30, activates heating element);;
controlling temperature of the heating element based on one or more second parameters (Col. 35, lines 30-52, based on material detect the temperature of the heating element is increased or decreased); and
deactivating the heating element based on one or more third parameters (Col. 35, lines 30-52, deactivating based off an end time or event).
Re: Claim 3, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on a timer (Col. 3, lines 64-67, timed activation).
Re: Claim 4, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on a program schedule (Col. 22 & 23, lines 66-67 & 1-6, controller operates the device based on a program schedule).
Re: Claim 5, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a person within a specified distance from the apparatus (Col. 24, lines 24-30, touch sensor for a proximate distance to the device).
Re: Claim 6, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a specified brightness of light (Col. 24, lines 55-66, image sensor detects light, inherently capable of detecting a specified brightness).
Re: Claim 7, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on motion detection from a motion sensor (Col. 24, lines 31-40, motion sensor).
Re: Claim 8, Edwards discloses the claimed invention including determining when to activate, deactivate, or control the temperature based on detection of a 
Re: Claim 10, Edwards discloses the claimed invention including communicating with a mobile device application to receive the one or more first parameters, the one or more second parameters, or the one or more third parameters for controlling the heating element (Col. 18, lines 15-35, Col. 24, lines 48-54, receives one or more parameters from mobile).
Re: Claim 11, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being specified on an application of the mobile device (Col. 24, lines 48-54, mobile devices sends a program schedule from the device application).
Re: Claim 12, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being determined based on specified business hours (Col. 35, lines 34-45, any specified business hours may implemented into the program schedule).
Re: Claim 13, Edwards discloses the claimed invention including communicating with a mobile device to receive a program schedule for controlling the heating element, the program schedule being determined based on specified business hours and specifying activation at a specified time prior to opening of the specified business hours (Col. 3, lines 50-60, Col. 35, lines 34-45, any specified time schedule may be implemented).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Patent No. 9,931,425) as applied to claim 1 above, and further in view of Alexander (US 2015/0245723 A1).
Re: Claim 2, Edwards discloses the claimed invention except for detecting liquid level. However, Alexander discloses a heating device including detecting when the amount of wax in a receptacle is low; and automatically transmitting a restock request via a communication link in response to detection that an amount of wax is low (Para. 440, transmitting a low level signal to mobile device for restocking).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include low level detection for restock as taught by Alexander, since such a modification allows the user to maintain the device in a ready state for use without accidentally trying to use an empty product which may cause further malfunction or defect due to heating an empty stock of material.
Re: Claim 9, Edwards discloses the claimed invention including communicating with a mobile device application to transmit information for display (Edwards: Col. 5, lines 56-62, Col. 6, lines 1-3, transmits information to be displayed) except for level of wax in a receptacle. However, in view of Alexander as recited in the rejection of claim 2 above, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li, Belongia, Browder, Lucas, Ophardt, and Sedic are cited disclosing examples of controller operated device capable of mobile communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754